Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.                                                                    
 DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of apparatus Claims (Group I), Claims 1-14 and 19-20 in the reply filed 10/04/2022 is acknowledged, and entered.
          Information Disclosure Statement
The information disclosure statement filed 02/03/2021 has been fully considered and is attached hereto.
Specification
The disclosure is objected to because reference character “131”, “165”, “141A” and “225” has been used in the drawings, (Figs 5B, 7A-7B, 9-10, 11A, 16 and 18), however specification does not mention them. Correction is required.  See MPEP § 608.01(b).
      Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “131”, “165”, “141A” and “225” has been used in the drawings, (Figs 5B, 7A-7B, 9-10, 11A, 16 and 18), however specification does not mention them.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhou et al (2022/0013431) Fig 3A in view of Zhou et al (2022/0053634), “Dede”.
	Regarding Claim 1, Zhou (In Fig 3A) discloses a system (103) comprising: a PCB stack (100D) comprising a first major substrate (substrate comprising 105) opposite a second major substrate (190A/191A/192A); a pre-preg layer (part of 100D layer between 105 and 190A/191A/192A) disposed between the first and second major substrates (Fig 3A); a power device stack (140/130/120) embedded within the PCB stack (100D), (Fig 3A) and comprising a substrate (130A); a power device (120A) coupled to the substrate (130A) of the power device stack (140/130/120), (Fig 3A).
However Zhou Fig 3A does not disclose wherein a vapor chamber coupled to the power device stack, the vapor chamber being at least partially embedded within the PCB stack.
Instead Dede (In Figs 1-2) teaches wherein a vapor chamber (121), (¶ 46, II. 13-15) coupled to the power device stack (130), (Fig 2), the vapor chamber (121) being at least partially embedded within the PCB stack (110), (Fig 1).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou with Dede with a vapor chamber coupled to the power device stack with vapor chamber partially embedded within the PCB stack to benefit from maintaining power semiconductor device temperature at lower running temperature with the same cooler performance or running the power semiconductor device at a higher power output, providing a more direct and improved conductive path for removing heat from the power semiconductor device (Dede, ¶ 22, II. 7-14). 
Regarding Claim 5, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, however Zhou (In Fig 3A) further discloses wherein the substrate (130A) of the power device stack (140/130/120) comprises a cavity (cavity within 130A, accommodating 120A) for receiving the power device (120A).
Regarding Claim 7, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, however Zhou (In Fig 3A) further discloses wherein the substrate (130A) is formed from copper, aluminum, gold, silver, or an alloy thereof (¶ 29, II. 11-13).
Regarding Claim 10, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, however Zhou (In Fig 3A) further discloses wherein the PCB stack (100D) comprises one or more power conductive layers (105) electrically coupled to the power device (120A/120B) via one or more vias (190A/190B), (¶ 34, II. 1-4), (Fig 3A).
Regarding Claim 11, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, however Zhou (In Fig 3A) further discloses wherein the PCB stack (100D) comprises one or more power conductive layers (105) and one or more active (103) or passive components (¶ 35, II. 4-14) electrically coupled to the one or more power conductive layers (105), (Fig 3A).
Regarding Claim 12, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, however Zhou as modified discloses wherein the vapor chamber receives heat generated by the power device and spreads the heat over a larger effective area than a bulk substrate of having dimensions similar to the vapor chamber.
Instead Dede (In Figs 1-2) teaches wherein the vapor chamber (121) receives heat generated by the power device (140) and spreads the heat over a larger effective area (area of 110 accommodating 121) than a bulk substrate of having dimensions similar to the vapor chamber (naturally an embedded vapor chamber within a substrate would spread the heat over a larger effective area than just a bulk substrate having the same dimensions), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou with Dede with the vapor chamber receiving heat generated by the power device and spreads the heat over a larger effective area than a bulk substrate having the same dimensions to benefit from maintaining power semiconductor device temperature at lower running temperature with the same cooler performance or running the power semiconductor device at a higher power output, providing a more direct and improved conductive path for removing heat from the power semiconductor device (Dede, ¶ 22, II. 7-14).
Regarding Claim 13, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, however where Zhou (In Fig 3A) further discloses wherein the power device stack (140/130/120) comprises a plurality of power device stacks (140A/130A/120A, 140B/130B/120B) arranged in an array (Fig 3A).
However Zhou as modified does not disclose wherein at least two of the plurality of power device stacks are coupled to the vapor chamber.
Instead Dede (In Figs 1-2) teaches wherein at least two of the plurality of power device stacks (134/138/132/140) are coupled to the vapor chamber (121), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou with Dede with two of the plurality of power device stacks being coupled to the vapor chamber to benefit from maintaining power semiconductor device temperature at lower running temperature with the same cooler performance or running the power semiconductor device at a higher power output, providing a more direct and improved conductive path for removing heat from the power semiconductor device (Dede, ¶ 22, II. 7-14).
Regarding Claim 14, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, however Zhou as modified does not disclose wherein a power module comprising the PCB stack and the power device has a power rating greater than or equal to 40 kilowatts (kW).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize modify the power rating of the power module such that the power module has a power rating greater than or equal to 40 kilowatts in order to provide enough power for a power module that requires a high amount of power, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 2-3 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhou Fig 3A in view of Dede and further in view of Zhou Fig 2B.
Regarding Claim 2, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, however Zhou as modified does not disclose wherein the system further comprising a cooling assembly thermally coupled to the PCB stack.
Instead Zhou (In Fig 2B) further teaches wherein the system (103) further comprising a cooling assembly (162/170) thermally coupled to the PCB stack (100C), (Fig 2B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou Fig 3A with Dede and further with Zhou Fig 2B with a cooling assembly thermally coupled to the PCB stack to benefit from improving cooling and compactness of the power control unit (Zhou, ¶ 2, II. 27-28).
Regarding Claim 3, Zhou Fig 3A in view of Dede and further in view of Zhou Fig 2B discloses the limitations of Claim 2, however Zhou as modified does not disclose wherein the system further comprises: an insulation layer disposed between the cooling assembly and the PCB stack.
Instead Zhou (In Fig 2B) further teaches wherein the system (103) further comprises: an insulation layer (161), (¶ 32, II. 5-9) disposed between the cooling assembly (162/170) and the PCB stack (100C), (Fig 2b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou Fig 3A with Dede and further with Zhou Fig 2B with an insulating layer disposed between the cooling assembly and the PCB stack to benefit from improving the thermal connection between the cooling device and the major surface of the PCB stack (Zhou, ¶ 32, II. 5-9).
Regarding Claim 19, Zhou (In Fig 3A) discloses a system (103) comprising: a printed circuit board (PCB) stack (100D) comprising a first major substrate (substrate comprising 105) opposite a second major substrate (190A/191A/192A) and a pre-preg layer (part of 100D layer between 105 and 190A/191A/192A) disposed between the first and second major substrates (Fig 3A); a plurality of power device stacks (140A/130A/120A, 140B/130B/120B) embedded within the PCB stack (100D), (Fig 3A) , each comprising a substrate (130A/130B) having a cavity (cavity within 130A/130B, accommodating 120A/120B) formed therein and an electrical insulation layer (140A/140B) disposed on a surface of the substrate (130A/130B) opposite the cavity (cavity within 130A/130B, accommodating 120A/120B), (Fig 3A); a plurality of power devices (120A/120B), each of the plurality of power devices (120A/120B) received within the cavity (cavity within 130A/130B, accommodating 120A/120B) of the substrate (130A/130B) of each of the plurality of power device stacks (140A/130A/120A, 140B/130B/120B) and thermally coupled to the substrate (130A/130B).
However Zhou does not disclose wherein one or more vapor chambers embedded within the PCB stack and thermally bonded to the electrical insulation layer of one or more of the plurality of power device stacks; and at least one cooling assembly thermally coupled to the PCB stack.
Instead Dede (In Figs 1-2) teaches wherein one or more vapor chambers (121), (¶ 46, II. 13-15) embedded within the PCB stack (100D) and thermally bonded to the electrical insulation layer (138/138) of one or more of the plurality of power device stacks (134/138/132/140).  and at least one cooling assembly thermally coupled to the PCB stack.
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou Fig 3A with Dede with one or more vapor chamber embedded within the PCB stack and thermally bonded to electrical insulation layer of the one or more of the plurality of power device stacks to benefit from maintaining power semiconductor device temperature at lower running temperature with the same cooler performance or running the power semiconductor device at a higher power output, providing a more direct and improved conductive path for removing heat from the power semiconductor device (Dede, ¶ 22, II. 7-14).
	However Zhou as modified does not disclose wherein at least one cooling assembly thermally coupled to the PCB stack.
Instead Zhou (In Fig 2B) teaches wherein at least one cooling assembly (162/170) thermally coupled to the PCB stack (100C), (Fig 2B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou Fig 3A with Dede and further with Zhou Fig 2B with a cooling assembly thermally coupled to the PCB stack to benefit from improving cooling and compactness of the power control unit (Zhou, ¶ 2, II. 27-28).
Regarding Claim 20, Zhou Fig 3A in view of Dede discloses the limitations of Claim 19, however Zhou (In Fig 3A) further discloses wherein the PCB stack (100D) comprises one or more power conductive layers (105) electrically coupled to the plurality of power devices (120A/120B) via one or more vias (190A/190B), (¶ 34, II. 1-4), (Fig 3A).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhou Fig 3A in view of Dede and further in view of Chang et al (US 2020/0350229).
Regarding Claim 4, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, However Zhou as modified does not disclose wherein the vapor chamber comprises: an enclosed chamber having a porous media disposed on inner walls of the enclosed chamber, and a liquid disposed within the porous media, wherein heat generated by the power device vaporizes the liquid within the enclosed chamber on an evaporator side and the vaporized liquid condenses back to liquid phase on a condenser side of the enclosed chamber.
Instead Chang (In Fig 2A) teaches wherein the vapor chamber (230) comprises: an enclosed chamber (234) having a porous media (232) disposed on inner walls (237) of the enclosed chamber (234), (Fig 2A), and a liquid (working fluid, ¶ 33, II. 4-9) disposed within the porous media (232), wherein heat generated by the power device (204a/202/204b) vaporizes the liquid within the enclosed chamber (234) on an evaporator side (237) and the vaporized liquid condenses back to liquid phase on a condenser side (235) of the enclosed chamber (234), (¶ 34, II. 1-16), (Fig 2A).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou with Dede with an enclosed chamber with porous media disposed on inner walls and a liquid disposed  within porous media, heat generated by the power device vaporizing the liquid within the enclosed chamber on an evaporator side and condensing back to liquid phase on the condenser side to benefit from absorbing and dissipating large amounts of heat from the dies, thereby providing superior thermal properties (Chang, ¶ 34, II. 25-33). 
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhou Fig 3A in view of Dede and further in view of Elsherbini et al (US 2020/0098669).
Regarding Claim 8, Zhou Fig 3A in view of Dede discloses the limitations of Claim 1, however Zhou as modified does not disclose wherein the power device stack further comprises an electrical insulation layer positioned between the substrate and the vapor chamber.
Instead Elsherbini (In Fig 12) teaches wherein the power device stack (100) further comprises an electrical insulation layer (120) positioned between the substrate (lower portion of 110 accommodating 102₃) and the vapor chamber (160₁/166₁), (¶ 38, II. 8-13), (Fig 12).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou with Elsherbini with the power device stack comprising an electrical insulation layer positioned between the substrate and the vapor chamber to benefit from providing a platform for building up layers of conductors and dielectric material (Elsherbini, ¶ 16, II. 9-10).
Regarding Claim 9, Zhou Fig 3A in view of Dede and further in view of Elsherbini discloses the limitations of Claim 8, however Zhou as modified does not disclose wherein the electrical insulation layer is a ceramic dielectric layer or an insulated metal substrate (IMS) dielectric layer.
Instead Elsherbini (In Fig 12) further teaches wherein the electrical insulation layer (120) is a ceramic dielectric layer (¶ 34, II. 9-13) or an insulated metal substrate (IMS) dielectric layer.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhou with Elsherbini with the electrical insulation layer being a ceramic dielectric layer to benefit from providing a platform for building up layers of conductors and dielectric material (Elsherbini, ¶ 16, II. 9-10).
Allowable Subject Matter
 	Claim 6 is objected to as being dependent upon a rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 6, the allowability resides in the overall structure of the device as recited in dependent Claim 6 and at least in part because Claim 6 recites, “wherein one or more recesses are formed in the second major substrate and the pre-preg layer, the one or more recesses shaped and sized to receive the vapor chamber and the power device stack therein”. 
The aforementioned limitation in combination with all remaining limitations of Claim 6 are believed to render said Claim 6 patentable over the art of record. 
The closest art of record is believed to be that of Zhou et al (2022/0053634, “Dede”– hereafter “Dede”).
While Dede Figs 1-2 teach a recess formed in the substrate 110 which are shaped and sized to receive vapor chamber 121, however neither Dede nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of Claim 6.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.             
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Driver Boards Assemblies and Method of Forming the Same US 2022/0039252, Heat Dissipation System with Microelectromechanical System for Cooling Electronic or Photonic Components US 2021/0329810, Flexible Thermal Ground Plane and Manufacturing the Same US 2011/0017431, Support Frame with Integrated Phase Change Materials, for Thermal Management US 9,547,344. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835